This is a companion case of the case of O.F. Gould v. State, No. 1558, this day decided. The questions involved in this appeal are practically the same as in that case and are decided adversely to appellant's contention. The views of the writer are well known to the profession as shown by previous opinions and dissenting opinions reported. My brethren are of opinion these cases should be affirmed. It would be useless on my part to write further in regard to these questions. On the authority of the opinions in the cases by my brother Harper this judgment will be affirmed.
Affirmed.